8 N.Y.3d 854 (2007)
RELIANCE INSURANCE COMPANY, Appellant,
v.
POLYVISION CORPORATION, Formerly Known as INFORMATION DISPLAY TECHNOLOGY, Defendant and Third-Party Plaintiff-Respondent.
SOVEREIGN COMMERCIAL GROUP, INC., Third-Party Defendant-Respondent, et al., Third-Party Defendants.
Court of Appeals of the State of New York.
Submitted January 29, 2007.
Decided February 13, 2007.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH and PIGOTT. Taking no part: Judge JONES.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.